: / ) ù
Contrat de cession des actifs et du passif
2
A 74 PA
F Annexe A : Cession des actifs fs . \

A.1. Liste des biens immobiliers
—S® ces biens immobiliers

A) Kinshasa et bureaux des Transits à Goma, Kindu et Bukavu
:
1. Kinshasa : Siège Administratif et Bureaux

1. Bureau SAK, 1er étage - Building CFAC, n° 316 av. Lt-Colonel Lukusa

Certificat d'enregistrement vol. A.177 folio 175, parcelle n° 3390 du plan cadastral
de la Zone de la Gombe (Superficie : 427,08 m? en propriété privative)

2. Bureau SAK, 2ème étage - Building CFAC, n° 316 av. Lt-Colonel Lukusa

Certificat d'enregistrement vol. A.305 folio 108, parcelle n° 3390 du plan cadastral
de la Zone de la Gombe (Superficie : 213,49 m? en propriété privative)

3. Résidence « Vivi », appartement B.4, 4ème étage, av. Mutombo Katshi

Certificat d'enregistrement vol. A.170 folio 18, parcelle n° 2794/28 du plan cadastral
de la Zone de la Gombe (Superficie : 89 m? en propriété privative)

4. Dépôt Kingabwa, parcelle avec bâtiments utilisés comme entrepôts

Certificat d'enregistrement vol. A.181 folio 9, parcelle n° 2985 du plan cadastral de
la Zone de Limete (Superficie : 31 ares et cinquante centiares)

I. Nord-Kivu - Goma parcelle avec bâtiments résidentiels, bureaux et
entrepôts, occupés par le Transit Sominki, Biens Immobiliers_(dans l'état
où ils se trouvent).

Parcelle inscrite au plan cadastral de la ville sous le numéro C.19575, Bloc 135/18
avec toutes les constructions qui s'y trouvent érigées. (Superficie : 20 ares et 4
centiares). Certificat d'enregistrement vol. F.70 folio 194, délivré à Bukavu, le
09/10/1979. Manque certificat d'enregistrement ; en annexe l'acte de vente.

I. Maniema _: Kindu,_ parcelle avec bâtiments résidentiels, bureaux et
entrepôts, occupés par le Transit Sominki, Biens Immobiliers (dans l’état
où ils se trouvent).

Parcelle de terre portant le numéro S.U. 131 du plan cadastral Située à Kindu, Zone
de Kasuku, se trouvant au coin des avenues des Victimes de la Rébellion et Avenue
du Bac (Superficie : 19 ares et 59 centiares). Certificat d'enregistrement vol. H.1
folio 21 du plan cadastral de la Zone de Kasuku.
Ds

IV. Sud-Kivu - Bukavu, bâtiments résidentiels, bureaux et entrepôts occupés
par le Transit Sominki Biens Immobiliers (dans l’état où ils se trouvent).

1. Parcelle n° 47 - Avenue de la Montagne

Certificat d'enregistrement vol. F 54 folio 60 du plan cadastral de la Commune de
Ibanda (Superficie : 7 ares et 58 centiares).

2. Parcelle n° 48 - Avenue de la Montagne

Certificat d'enregistrement vol. F 54 folio 64 du plan cadastral de la Commune de
Ibanda (Superficie : 27 ares et 39 centiares).

3. Parcelle n° 81 - Avenue de la Montagne

Certificat d'enregistrement vol. F60 folio 1 du plan cadastral de la Commune .de
lbanda. (Superficie : 40 ares)

4. Parcelle n° 82 - Avenue de la Montagne

Certificat d'enregistrement vol. 54 folio 62 du plan cadastral de la Commune de
Ibanda. (Superficie : 6 ares et 73 centiares)

5. Parcelle n° 106 - Avenue de la Montagne

Certificat d'enregistrement vol. 54 folio 63 du plan cadastral de la Commune de
Ibanda. (Superficie : 10 ares et 40 centiares)

6. Parcelle n° S.U. 413 - Plan cadastral de la Zone de Ibanda

Certificat d'enregistrement vol. F 91 folio 22 du plan cadastral de la Commune de
Ibanda. (Superficie : 76 ares et 38 centiares)

7. Parcelle et maison sise, Avenue du Kasai n° 14

Certificat d'enregistrement vol. F 52 folio 176 du plan cadastral de la Commune de
lbanda. (Superficie : 13 ares et 85 centiares).

8. Camp de travailleurs Sominki à Kadutu

Les constructions situées dans la ville de Bukavu en localité Kadutu au lieu dit
« Camp Kadutu » affectées par Sominki pour le logement de la main d'oeuvre

9. Magasin ex-Cotraf

Parcelle S.U. 1150 vol. F.60 folio 179 et C 1757 du plan cadastral de la Commune
de Ilbanda. (Superficie : 10 ares et 85 centiares). Dossier litigieux, voir lettre

656/L517/84 du 19/12/1984.
£ A
3.

B) Mines et Secteurs d'exploitation couverts par des Titres Miniers

B.1. Maniema
1. Kalima, Biens Immobiliers (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel figurant dans le plan au 1/5000
du Poste de Kalima ainsi que tous ceux situés dans les\éamps extérieurs... Fait
également partie de la cession la centrale hydroélectrique de la/Lutshurukyru' d'une
puissance installée de 5.100 Kw et tous les barrages et le réseaü hydatill@ue relatifs
au schéma d'alimentation de la susdite centrale. Fait également partie de la cession
la plaine d'aviation de Kamisuku.

2. Moga, Biens Immobiliers (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel figurant dans le plan du Poste de
Moga (en annexe) ainsi que ceux situés dans les camps extérieurs. Fait également
partie de la cession la centrale hydroélectrique de la Lubiadja d'une puissance
installée de 420 Kw y compris le réseau hydraulique relatif au schéma d'alimentation
de la susdite centrale. Fait également partie de la cession la plaine d'aviation de
Congomeka.

3. Mikonsi, Biens Immobiliers (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel figurant dans le plan du Poste de
Mikonsi (en annexe) ainsi que tous ceux situés dans les camps extérieurs.

4. Kaïlo, Biens Immobiliers (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel figurant dans le plan du Poste de
Kailo (en annexe) ainsi que tous ceux situés dans les camps extérieurs. Fait
également partie de la cession la centrale hydroélectrique de l'Ambwe d'une
puissance installée de 2.100 Kw y compris le réseau hydraulique relatif au schéma
d'alimentation de la susdite centrale. Fait également partie de la cession la plaine
d'aviation de Kailo.

5. Saulia-Tshamaka, Biens Immobiliers (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel figurant dans le plan des Postes
de Saulia et Tshamaka (en annexe) ainsi que tous ceux situés dans les camps
extérieurs. Fait également partie de la cession la centrale hydroélectrique de la
Belia d'une puissance installée de 1.900 Kva et qui dessert également Punia. Fait
également partie de la cession la plaine d'aviation de Saulia.

6. Punia, Biens Immobiliers (dans l'état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel figurant dans le plan en annexe
à l'exception de ceux qui avaient été cédés. Fait également partie de la cession la

plaine d'aviation de Punia Basenge.
ul €
-4-

7. Ona - Ntufia, Biens Immobiliers (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel situés dans le br
Kamabea, Kibiliketa et dans tous les autres camps extérieurs. Fait également partie
de la cession la plaine d'aviation de Kasese. A

8. Kampene, Biens Immobiliers (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel dans le poste central et dans
tous les camps extérieurs à l'exception de ceux qui avaient été cédés. Fait
également partie de la cession la plaine d'aviation de Kampene.

9. Namoya, Biens Immobiliers (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel dans le poste central et dans
tous les camps extérieurs. Fait également partie de la cession la centrale
hydroéletrique de Magembe d'une puissance installée de 2.400 Kw et les oeuvres
d'art y relatives, y compris la ligne à haute tension de 69 km et les installations
connexes reliant Magembe au poste de Namoya et ses environs. Fait également
partie de la cession tout le système de réseau hydraulique relatif au schéma
d'alimentation de la susdite centrale ainsi que le schéma hydraulique desservant le
poste central, la Mine et l'usine.

B.2. Sud-Kivu

1. Kamituga, Site et infrastructures (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel dans le plan au 1/5000 du poste
de Kamituga (en annexe) ainsi que tous ceux situés dans les camps extérieurs. Fait
également partie de la cession la centrale hydroélectrique de Mungombe d'une
puissance installée de 1.800 Kw, y compris le barrage de retenue et les oeuvres
d'art y relatives. Fait également partie de la cession la plaine d'aviation de
Kamituga.

2. Luqushwa, Site et infrastructures (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel figurant dans le plan au 1/5000
(en annexe) ainsi que tous ceux situés dans les camps extérieurs. Fait également
partie de la cession la plaine d'aviation de Lugushwa.

3. Lulinqu, Biens Immobiliers (dans l'état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel figurant dans le plan au 1/5000
(en annexe) ainsi que tous ceux situés dans les camps extérieurs. Fait également
partie de la cession la centrale hydroélectrique de Lubilu d'une puissance installée
de 740 Kw, y compris le barrage de retenue et les oeuvres d'art y relatives et le
réseau hydraulique d'alimentation. Fait également partie de la cession la plaine

d'aviation de Lulingu-Lubilu. #
bre ur
ske

4. Twanaitza, Site et infrastructures (dans l’état où ils se trouvent).
1

Tous les bâtiments à usage résidentiel et industriel ainsi que tous ceux situés dans
les camps extérieurs. DE

5. Kabereke Site et infrastructures (dans l'état où ils se trouvent) 4

Tous les bâtiments à usage résidentiel et industriel.

6. Nzovu - Kiqulube et Phibraki, Site et infrastructures (dans l'état où ils se
trouvent).

Tous les bâtiments à usage résidentiel et industriel ainsi que tous ceux situés dans

les camps extérieurs (Nzovu-Kigulube-Kamitonko-Tope-Tope et Phibraki). Font
également partie de la cession les plaines d'aviation de Nzovu et Phibraki.

7. Luntukulu - Kadubu, Site et infrastructures (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel ainsi que tous ceux situés dans
les camps extérieurs.

B.3. Nord-Kivu
1. Bishasha - Mumba, Site et infrastructures (dans l’état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel ainsi que tous ceux situés dans
les camps extérieurs (Mumba - Bishasha-Kasangura).

2. Utu-Obaye-Binakwa, Site et infrastructures (dans l'état où ils se trouvent).

Tous les bâtiments à usage résidentiel et industriel ainsi que tous ceux situés dans
les camps extérieurs. Fait également partie de la cession la plaine d'aviation
d'Obaye.

En foi de quoi, les parties aux présentes dûment autorisées, par le Conseil
d'Administration en sa réunion tenue à Kinshasa le 15 novembre 1996, ont fait
apposer les signatures de leurs représentants ce Muni eus jour du mois de
DES mil neuf cent quatre-vingt dix-sept.

POUR SOMINKI s.a.r.l. POUR SAKIMA s.a.r.l.
an
Mario FIOCCHI Bernard VAN ROOYEN

Administrateur-Délégué
A.2 Liste des biens mobiliers (matériel d'extraction, compresseurs,
moteurs, matériel de traitement métallurgique, charrois léger et

lourd, __pompes, _transfos, centrales hydroélectriques / et
thermiques) #

La cession concerne les biens immobilisés se trouvant à Kinshasa et repris ci-
après :

Véhicules S.AK.

Nature Plaque

Camion COMET KN 0212T

Voiture FAIT CROMA KN 5037 W

Voiture FAIT TEMPRA KN 3703 U

Voiture FAIT UNO KN 7077 X

Jeep SUZUKI KN 8716 N

Camion COMET (à recevoir de INZAL)
Camion COMET (à recevoir de INZAL)

Pour les biens immobilisés, se trouvant aux Mines, nous ne possédons aucune
information certaine sur leur état actuel, ni s'ils existent encore. Raison pour
laquelle ces immobilisés dans les mines ne font pas partie de la présente cession.

En foi de quoi, les parties aux présentes dûment autorisées, par le Conseil
d'Administration en sa réunion tenue à Kinshasa le 15 novembre 1996, ont fait
apposer les signatures de leurs représentants ce Fuivce us jour du mois de
DES mil neuf cent quatre-vingt dix-sept.

POUR SOMINKI s.a.r.l. POUR SAKIMA s.a.r.l.
DA <
LAS
Mario FIOCCHI Bernard VAN ROOYEN

Administrateur-Délégué
ACTE NOTARIE

L'an mil neuf cent quatre-vingt-dix-huit, le jour du mois de yes
Nous soussigné, MATA KAHUNGU, Notat1 PS TE Ville de Kinshasa, certifions que l'Acte
dont les clauses sont ci-dessus insérées, Nous a été présenté ce jour à Kinshasa par :

1. BERNARD VAN ROOYEN

2. MARIO FIOCCHI PERLE TE

préqualifié

Comparaissant en personne, en présence des Citoyens BANGI DI BIYA et NYEMBO
FATUMA, Agents de l'Administration, résidant tous deux à Kinshasa, témoins
instrumentaires à ce requis, réunissant les conditions exigées par la loi ;

Lecture du contenu de l'Acte susdit a été faite par Nous, Notaire aux comparants et aux
témoins;

Les comparants préqualifiés ont déclaré devant Nous et en présence desdits témoins que
l'Acte susdit tel qu’il est dressé renferme bien l'expression de leur volonté.

En foi de quoi, les présentes ont été signées par Nous, Notaire, les comparants et les
témoins, et revêtues du sceau de l'Office Notarial de la Ville de Kinshasa.

Signature des Comparants :

BAS ue LU

BERNARD VAN ROYEN

NE

MARIO FIOCCHI

Signature des Témoins

BANGLDI BIYA NYEMBO FATUMA
= LS]
ET A >
————— 7 \ |
. 10%. N es
Droits perçus : Frais d’Acte : ispnislss Nouveaux Zaïres,

suivant quittance numéro 1 45099 - en date de ce jour.

. Er E trois r
Enregistré par Nous, soussigné, ce SEE
mil neuf cent quatre-vingt-dix-hui, à l'Office Notarial de la Ville, de Kinshasa
sous le numéro 1 119-837 Folio ;à
Volume + ÏXLXX. v:

LeN e
MAT NGU
Pour expédition certifiée conforme : ‘
Coût: 26.90 Nz Nouveaux Zaïres - quittance numéro! 184099
Kinshasa, le 3/3/4988
Le ire

MAT, UNGU
raye 10

DEUXIEME CONTRAT DE CESSION DES ACTIFS

ENTRE :
Société Aurifère du Kivu et du Maniema, en abrégé « SAKIMA
S.A.R.L. »,NRC : 40855 Kinshasa, Identification Nationale
K 30899 W, dont le siège social est situé à Gombe, Avenuë
de L'Equateur n° 191, représentée aux fins des présentes
par Mr.Bernard R.Van Rooyen, Président,

ci-après dénommée "SAKIMA",
d'une part,
ET

Banro Congo Mining S.A.R.L., dont le siège social est situé
au 7eme Etage, U.B.C. Centre, Avenue des Aviateurs,
Kinshasa, Gombe, République Démocratique du Congo,
représentée aux fins des présentes par Mr.Arnold T.Kondrat,
Président-Administrateur Délégué,

ci-après dénommée "Banro Congo Mining", représentée aux
fins des présentes par Mr. Lambert S. Djunga,

d'autre part.

Considérant la Convention Minière intervenue le 13 février 1997
entre la République Démocratique du Congo et SOMINKI et BANRO,
ci-après "Convention Minière", spécialement en ses Articles 2 et
4;

Considérant Avenant N°1 de La Convention Minière, spécialement
en ses Articles 2 et 4.

Considérant que les soussignés entendent fixer et préciser les
droits et obligations qui leur incombent.

IL À ETE CONVENU CE QUI SUIT

Article 1 : Moyennant bonne valable contrepartie, la présente
valant quittance, SAKIMA cède par le présent
contrat à Banro Congo Mining, qui accepte, tous
ses actifs immobiliers et mobiliers; voir
Annexes À et B du présent acte.

Article 2 : SAKIMA garantit que la présente cession est
consentie quitte et libre de toutes charges,
hypothèques, obligations et servitudes de toute
nature au profit des tiers et que SAKIMA peut en
effectuer librement la cession à Banro Congo
Mining.

Article 3 :

Article 4 :

Article 5 :

Article 6 :

Article 7 :

SAKIMA n'offre aucune garantie ni ne prend aucun 2 *

engagement concernant les actifs cédés à Ba
Congo Mining sous réserve de ce qui est prévu
présent contrat. À €

SAKIMA entreprendra toutes les formalités

relatives aux mutations et enregistrement des
actifs cédés en vertu du présent contrat de
cession.

Banro Congo Mining sera subrogé, à compter du
changement de propriété, dans tous les droits
appartenant à SAKIMA en qualité de titulaire des
actifs faisant l'objet du présent contrat et
sera tenu, en son lieu et place, de toutes ses
obligations envers l'Etat et les tiers.

Le présent Contrat de Cession sera régie et
interprété conformément au droit de la
République Démocratique du Congo et toute
contestation en découlant, non réglée à
l'amiable, sera tranchée par voie d'arbitrage
suivant la procédure prévue par les articles
159-194 du Code de Procédure Civil Congolais.

Le présent Contrat de Cession des Actifs est
rédigé en langues Anglaise et Française, quatre
exemplaires originaux. En cas de discordance
entre la version française et anglaise, le texte
français fera foi comme texte original.

Le présent Contrat de Cession comporte deux
annexes qui en font partie intégrante, à
savoir :

-liste des biens immobiliers;et
-immobiliers cédés en vertu de l'article ler;

EN FOI DE QUOI, les parties aux présentes ont fait apposer
les signatures de leurs représentants dûment autorisés ce
treizième jour du mois de Juin de l’an deux mille trois.

Banro Congo Mining S.A.R.L.

&
ANNEXE À

LISTE DES BIENS IMMOBILIERS

Les droits immobiliers faisant l’objet des certificats
d'enregistrement Vol.A 177 folio 15, parcelle no.3390 du
plan cadastral de la Commune de la Gombe, Ville de
Kinshasa ; Vol.A.305 folio 10, parcelle no.3390 du plan
cadastral de la Commune de la Gombe, Ville de Kinshasa;
Vol.A 170 folio 18, parcelle no.2794/28 du plan cadastral
De la Commune de la Gombe, Ville de Kinshasa; Vol.A.181
folio 9, parcelle no.2985 du plan cadastral de la Commune
de Limete, Ville de Kinshasa; Vol.F.70 folio 194 no.C
19575,Bloc 135/18 du plan cadastral de la Ville de Goma;
Vol.F.54 folio 60, parcelle no.47 du plan cadastral de la
Commune de Ibanda, Ville de Bukavu; Vol.F.54 folio 64,
parcelle no.48 du plan cadastral de la Commune de Ibanda
Ville de Bukavu;: Vol.F.60 folio 1, parcelle no.81 du
plan cadastral de la Commune de Ibanda, Ville de Bukavu;
Vol.54 folio 62, parcelle no.82 du plan cadastral de la
Commune de Ibanda, Ville de Bukavu ; Vol.54 folio 63,
parcelle no. 106 du plan cadastral de la Commune de
Ibanda, Ville de Bukavu; Vol.F91 folio 22, parcelle
no.S.U.413 du plan cadastral de la Commune de Ibanda,
Ville de Bukavu; le Camp des travailleurs de Kadutu,
Ville de Bukavu ; Vol.F 60 folio 179 et C 1757, parcelle
no. S.U.1150 du plan cadastral de la Commune de Ibanda,
Ville de Bukavu.
ss ACTE NOTARIE
L'an deux mille trois, le Viret cineufème joue Qu mois de Juillet 9
Nous soussigné, Jean A. BIFUNU M'FIMI, Notaire de la ville de Kinshasa, e/y résidant,
certifions que 1e..deuxième. contrat..de.cessian..des ac hifs.entre. SAKIMA
et BA SARL en 4 du .13.juin, 2003

Dont les clauses sont ci-dessus insérées ; nous a été présenté ce jour à Kinshasa par :

Mr. Lambert DJUNGA SHANGO, de nationalité congolaise, Avocat, résidant

À Li Avenue des Aviateurs, Immeuble UBC, 7ème étage, Kinshasa-
ombe ;

7 Comparaissant en personne en présence de Messieurs BANGU ROGER et ZELE MAWA,
Agents de l'Administration, résidant tous deux à Kinshasa, témoins instrumentaires à ce
requis, réunissant les conditions exigées par la loi. ER

Lecture du contenu de l’acte susdit a été faite par Nous, Notaire, aux comparants el aux
LÉMOÏRS, =

Les omparants préqualifiés ont déclaré devant Nous et en présence desdits témoins que
l'acte susdit tel qu’il est dressé renferme bien l'expression de leur volonté, qu'ils sont seuls
responsables de toutes contestations pouvant naître de l'exécution des présentes sans
évoquer la complicité de l'Office Notarial ainsi que du Notaire

En foi de quoi, les présentes ont été signées par Nous, Notaire, les comparants et |
et revêtues du sceau de l'Office Notarial de la Ville de Kinsh

IGNATURE DES TEMOINS
BAN Poe Z
DROITS PER Û Frais d'acte : 4.000 £
Suivant quittance numéro : ‘k#/157//00> en date di
ENREGISTRE par Nous soussigné, Œœ Vingt cinq juillet
deux mille trois, à l'Office Notarial Ge la Ville de Kinshasa, -
Sous lenuméro: 1.567 folio : “2-30

Pour expédition certifié conforme : 2 ER. VE
000

Coût : he .  FGAuittan
Kinshasa, le 25 juillet 2003.«
SIGN.
